EXHIBIT 10.1

 

 



 

NEXEON MEDSYSTEMS INC

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into on the 20th
day of December, 2016, with an effective date of December 1, 2016, (the
“Effective Date”), by and between Nexeon MedSystems Inc, a Nevada corporation
(the “Company”), having its principal place of business at 1708 Jaggie Fox Way,
Lexington, KY 40511 and Brian Blischak, an individual, (“Executive”).

 

R E C I T A L S

 

The Company has special expertise in its business that has enabled it to provide
unique career opportunities for its employees.

 

The Company’s growth depends, to a significant degree, on its possession of more
and better information than that which is available to its competitors
concerning a number of matters, including but not limited to strategic,
marketing, technology, management, and other information not generally known to
others in the medical device industry. This unique and special expertise in
pooling this information has enabled the Company to conduct its business
successfully and thus provide potential employment opportunities for its
employees.

 

The parties acknowledge that Executive has his own valuable knowledge and
training in certain of the areas in which the Company conducts its business but
that his knowledge will be enhanced by this employment.

 

Executive recognizes that unless the Company imparts to him its special
expertise, he would be less effective and of less benefit to the Company.
Executive further acknowledges that without the additional knowledge to be
imparted to him by the Company, he will be less valuable than would otherwise be
the case in its business.

 

Executive understands and acknowledges that a restriction on disclosure of
confidential information is essential to the continued growth and stability of
the Company’s business and to the continuing viability of its business in the
event the Executive’s employment is terminated as expressly permitted under the
terms and limitations of this Agreement.

 

The Executive desires employment as an employee of the Company under the terms
and conditions of this Agreement and further desires to be given access to the
Company’s proprietary information.

 

The Company desires to employ Executive under the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the parties agree as follows:

 

1.       Employment. Subject to the terms and conditions set forth in this
Agreement, the Company employs Executive, and Executive hereby accepts such
employment by the Company.

 

2.       Duties of Executive.

 

(a)       Executive shall serve in the capacity of President and Chief
Commercial Officer, and shall be subject to supervision by the Chairman and CEO
of the Company. In such capacity, Executive shall have all necessary powers to
discharge his responsibilities. Executive shall have all powers granted by the
Bylaws of the Company to a President and Chief Commercial Officer, as
applicable, and Executive shall report to the Chairman and CEO of the Company.

 



1

 

 

(b)       During the term of this Agreement, and thereafter so long as Executive
is employed by the Company, Executive shall devote his full business time and
effort to the performance of his duties and responsibilities as an officer of
the Company. Notwithstanding the foregoing, Executive may spend reasonable
amounts of time on personal civic and charitable activities that do not
interfere with the performance of his duties and responsibilities to the
Company. In addition, Executive may, subject to prior approval by the Board of
Directors of the Company, spend reasonable amounts of time serving on boards of
directors for other companies or engage in other business activities, provided
that such activities do not, in the sound discretion of the Board of Directors
of the Company, constitute or create a conflict of interest or adversely affect
the Company.

 

(c)       Executive shall observe and comply with the written rules and
regulations of the Company respecting its business and shall carry out and
perform the directives and policies of the Company as they may from time to time
be stated to Executive in writing by the Chief Executive Officer or the Chairman
of the Board of Directors.

 

(d)       Executive shall maintain accurate business records as may from time to
time be required by the Company. Such records may be examined by the Company, at
all reasonable times after written request is delivered to Executive. Any such
document shall be delivered to the Company promptly upon request.

 

(e)       Executive agrees not to solicit or receive any income or other
compensation from any third party in connection with his employment with the
Company. Executive agrees, upon written request by the Chief Executive Officer,
to render an accounting of all transactions relating to his business endeavors
during the term of this employment hereunder.

 

(f)       Executive’s principal place of work shall be located at 13088 Sunset
Point Place, San Diego CA 92130 or such other locations that the Company may
request from time to time on a temporary basis, not to exceed fourteen (14)
consecutive days, or thirty (30) days in any one hundred and eighty (180) day
period without Executive’s prior written consent.

 

(g)       Executive agrees to travel, at Company expense, as required to perform
the duties of the position. The Parties anticipate that a minimum of zero (0),
maximum of fifteen (15), and average of five (5) days each month of domestic
and/or international travel will be required to perform the duties of this
position.

 

3.       Term. The term of this Agreement (the “Term”) shall commence effective
as of the Effective Date and continue until the fourth anniversary of the
Effective Date, unless Executive’s employment is earlier terminated in
accordance with Section 10 of this Agreement; provided, however, that, on the
fourth and subsequent anniversary dates of this Agreement or any extension, this
Agreement will automatically be extended for an additional year unless, not
later than ninety (90) calendar days prior to such anniversary date, the Company
shall have given written notice to the Executive that it does not wish to extend
the Term. Upon expiration of the term of this Agreement, Executive shall remain
an “at will” employee of the Company but shall still be subject to and bound by
the terms of this Agreement.

 

4.       Annual Base Salary.

 

(a)       Commencing on the Effective Date the Company will pay Executive a
minimum base annual salary during the term of this Agreement for his services as
President of two hundred and fifty thousand dollars ($250,000.00), which shall
be payable in accordance with the Company’s standard payroll practice, but not
less than monthly. Such base salary shall not include any benefits made
available to Executive or any contributions or payments made on his behalf
pursuant to any employee benefit plan or program of the Company, including any
health, disability or life insurance plan or program, 401-K plan, cash bonus
plan, stock incentive plan, retirement plan or similar plan or program of any
nature. The Company shall review Executive’s salary on an annual basis, and
shall increase the annual salary of Executive from time to time as may be
warranted in accordance with the Company’s Board of Directors Compensation
Committee.

 



2

 

 

(b)       For the purpose of determining amounts due under this Agreement, the
Executive’s base annual Salary will be prorated based on a two hundred and sixty
(260) working day year. For the avoidance of doubt, the number of working days
is based on five (5) working days per week and fifty-two (52) weeks per year,
and includes statutory holidays.

 

5.       Bonus Compensation. In addition to the base annual salary described in
Section 4 of this Agreement, Executive shall be eligible for an annual
performance-based bonus. Executive’s standard bonus percentage is thirty percent
(30%) of his annual base salary, to be earned by satisfactorily meeting criteria
established by the CEO and approved by the Company’s Board of Directors
Compensation Committee prior to March 1, each year. Executive will receive the
full thirty percent (30%) bonus amount if such criteria are satisfactorily met.
In the event that Executive’s performance exceeds this standard, Executive may
be considered for a bonus in an amount larger than the standard bonus percentage
stated above. In the event that Executive’s performance falls short of this
standard, Executive may receive less than the full bonus percentage.

 

A minimum of seventy percent (70%) of the annual Bonus Compensation shall be
paid in cash, and the balance shall be paid in unrestricted common stock, or
such other mutually agreeable consideration. During the Term of this Agreement,
the yearly annual bonus shall be paid within sixty (60) days of the calendar
year end.

 

6.       Stock Options:

 

(a)            Initial Grant: The Company shall grant Executive a total of one
million one hundred and fifty thousand (1,150,000) non-transferable stock
options to purchase shares of the Company’s Common Stock, consisting of five
hundred thousand (500,000) incentive stock options (ISO), and six hundred and
fifty thousand (650,000) non-qualified stock options (NQSO). With respect to the
ISO options, one hundred thousand (100,000) ISO options shall vested on the
Effective Date, and additional lots of one hundred thousand (100,000) ISO
options each shall vest on January 2nd 2017, 2018, 2019 and 2020. With respect
to the NQSO options, thirty eight thousand (38,000) NQSO shall vested on the
Effective Date, and seventeen thousand (17,000) NQSO options shall begin vesting
on January 1, 2017. An additional seventeen thousand (17,000) options shall vest
on the first day of each month thereafter until fully vested on December 1,
2019.

 

(b)            All options shall be granted at the market price, or current
offering price in the case of the Initial Grant, for the Company’s Common Stock
as of the date of the grant, and shall expire in eight years from the grant
date. All options shall vest immediately upon a Termination without Cause,
Change in Control, or Termination for Good Reason as defined below (single
trigger).

 

7.       Other Employee Benefits.

 

(a)            During the term of this Agreement, the Company shall provide
Executive with all benefits made available from time to time by the Company to
its employees and/or officers generally and to employees who hold positions
similar to that of Executive (including benefits granted to other officers of
the Company), such benefits to be in accordance with the Company’s policies,
except that if Executive’s employment with the Company is terminated,
Executive’s cash severance payments shall be in accordance with Section 10 of
this Agreement, in lieu of cash severance payments provided by the policies of
the Company.

 



3

 

 

(b)            The Company shall establish and maintain a Health Reimbursement
Account (Section 105 Plan) (“HRA”) for the benefit of Executive (and Executive’s
immediate family). During the Term of this Agreement and until Company makes
available a health insurance benefit that Executive deems superior to this
arrangement, Company shall contribute one-thousand and three hundred and fifty
dollars ($1,350.00) per month to Executive’s HRA account. Executive will draw
upon this account to pay for health insurance premiums, deductibles, co-payments
and any other health care expenses permitted by the HRA Plan (“Health Costs”),
and unused funds shall roll forward until thirty (30) days after the Executive
terminates for any reason, at which time any remaining funds would revert to the
Company. The amount of Company’s contribution to Executive’s HRA shall be
reviewed and increased effective January 1 of each year of this Agreement to
reflect changes in Health Costs and the cost of health insurance available to
Executive (and Executive’s immediate family).

 

(c)            Executive shall be paid for California statutory holidays, and
receive twenty (20) working days (“four weeks”) paid vacation per annum.

 

8.       This section intentionally left blank.

 

9.       Reimbursement of Expenses. The Company shall reimburse Executive for
all expenses actually and reasonably incurred by him in the business interests
of the Company. Such reimbursement shall be made promptly to Executive upon
appropriate documentation of such expenditures in accordance with the Company’s
written policies.

 

10.       Early Termination; Change in Control. It is the desire and expectation
of each party that the employer-employee relationship shall continue for the
full term specified herein and be a pleasant and rewarding experience for the
parties hereto. The Company shall, however, be entitled to terminate Executive’s
employment at any time before or after the Effective Date with or without Cause
(as defined in this Section 10). Termination shall require approval by majority
vote of the Board of Directors of the Company.

 

(a)            Termination for Cause. The Company may terminate Executive’s
employment immediately at any time for Cause. For purposes of this Agreement,
“Cause” is defined as: (i) conviction of a felony that constitutes gross
negligence, recklessness or willful misconduct on the part of Executive with
respect to Executive’s obligations or otherwise relating to the business of
Company, or for fraud, misappropriation or embezzlement, or any felony or crime
of moral turpitude; or (ii) Executive’s material breach of this Agreement or any
other written agreement between Company and Executive. In the event Executive’s
employment is terminated for cause, Executive shall be entitled to all accrued
salary including vested Stock and Stock Options, up through the date of
termination but shall not be entitled to additional severance payments.

 

(b)            Termination without Cause, or Change in Control Occurs. The
Company may terminate Executive’s employment under this Agreement without Cause
at any time on thirty (30) days advance written notice to Executive. If
Executive’s employment is terminated without Cause, or a Change in Control (as
defined in this Section 10) occurs, the Company shall pay Executive severance
compensation pursuant to the following formulas:

 



4

 

 

(i)     In the event of a termination without Cause, or a Change in Control
occurs, occurring prior to the first, second, or third year anniversary of this
Agreement, Executive shall receive a lump sum severance amount equal to 4/12th,
5/12th, or 6/12th respectively of the sum of (A) the highest annual salary of
Executive in effect at any time during the Term or the salary of Executive in
effect immediately prior to the termination without Cause or a Change in
Control, whichever is the larger amount, plus (B) the amount of the bonus or
incentive compensation targeted for payment to the Executive for the fiscal year
during which the termination without Cause or the Change in Control occurs.

 

(ii)     In the event of a termination without Cause, or a Change in Control
occurs, occurring at any time after the third-year anniversary of this
Agreement, Executive will receive a lump sum severance amount equal to 6/12th of
the sum of the amounts referred to in Section 10(b)(i)(A) and (B).

 

A “Change in Control” of the Company shall have occurred if at any time during
the term of this Agreement any of the following events shall occur:

 

(i)     any consolidation, merger or other reorganization of the Company in
which the Company is merged, consolidated or reorganized into or with another
corporation or other legal person or pursuant to which shares of the Company’s
stock are converted into cash, securities or other property, other than a merger
of the Company in which the holders of the Company’s common stock immediately
prior to the merger own more than 50.1% of the common stock of the surviving
corporation or its ultimate parent immediately after the merger;

 

(ii)     any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company and as a result of such transaction the holders of the Company’s common
stock immediately prior thereto own more than 50.1% of the common stock of such
transferee or its ultimate parent immediately after such transaction;

 

(iii)     any liquidation or dissolution of the Company or any approval by the
stockholders of the Company of any plan or proposal for the liquidation or
dissolution of the Company;

 

(iv)     any person (including any “person” as such term is used in Section
l3(d)(3) or Section l4(d)(2) of the Exchange Act), has become an “Acquiring
Person.” An “Acquiring Person” shall mean any person that, together with all
Affiliates and Associates (as such terms are defined below) of such person, is
the beneficial owner of 25% or more of the outstanding Common Stock. The term
“Acquiring Person” shall not include the Company, any subsidiary of the Company,
any employee benefit plan of the Company or subsidiary of the Company, or any
person holding Common Stock for or pursuant to the terms of any such plan. For
the purposes of this Agreement, a person who becomes an Acquiring Person by
acquiring beneficial ownership of 25% or more of the Common Stock at any time
after the date of this Agreement shall continue to be an Acquiring Person
whether or not such person continues to be the beneficial owner of 25% or more
of the outstanding Common Stock. “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the General Rules
and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) in effect on the date of this Agreement;

 



5

 

 

(v)     if at any time, the Continuing Directors then serving on the Board cease
for any reason to constitute at least a majority thereof. A “Continuing
Director” shall mean a Director of the Company who (aa) is not an Acquiring
Person, an Affiliate or Associate, a representative of an Acquiring Person or
nominated for election by an Acquiring Person, and (bb) was either a member of
the Board of Directors of the Company on the date of this Agreement or
subsequently became a Director of the Company and whose initial election or
initial nomination for election by the Company’s stockholders was approved by at
least two-thirds of the Continuing Directors then on the Board of Directors of
the Company;

 

(vi)     any occurrence that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A or any successor rule or regulation
promulgated under the Exchange Act; or

 

(vii)     such other events that cause a change in control of the Company;

 

provided, however, that a Change in Control of the Company shall not be deemed
to have occurred as the result of any action having one or more of the foregoing
effects if such transaction is proposed by, and includes a significant equity
participation (i.e., an aggregate of at least 25% of the then outstanding common
equity securities of the Company immediately after such transaction which are
entitled to vote to elect any class of Directors) of, the executive officers of
the Company as constituted immediately prior to the occurrence of such
transaction or any Company employee stock ownership plan or pension plan.

 

(c)            Termination Upon Death or Disability. Executive’s employment
shall be terminated by the death of the Executive. In the event of the
Disability (as hereinafter defined) of the Executive during his employment, the
Company shall have the right to terminate the employment of Executive upon
giving thirty (30) days advance written notice to that effect to the Executive,
provided that the Executive shall not have returned to active service with the
Company prior to the end of such thirty (30) day notice period. For purposes of
this Agreement, the term “Disability” means any physical or mental disability or
incapacity that can be expected to result in death within one year or that has
rendered the Executive incapable of performing the essential functions required
of the Executive in accordance with the obligations under Section 2 hereof for a
period of one hundred and eighty (180) consecutive days or for shorter periods
aggregating to two hundred and seventy (270) days during any consecutive three
hundred and sixty five (365) day period. If Executive is terminated as a result
of death, Executive’s estate shall receive a severance equal to 1/12th of the
sum of the amounts referred to in Section 10(b)(i)(A) and (B), less federal and
state income and employment taxes. In the event of termination due to
Disability, Executive will receive a severance equal to 6/12th of the sum of the
amounts referred to in Section 10(b)(i)(A) and (B), less federal and state
income and employment taxes.

 

(d)            Termination for Good Reason. The Executive, upon ninety (90) days
prior written notice given to the Company, shall have the right at any time to
terminate the Executive’s employment with the Company for Good Reason. “Good
Reason” shall mean (i) the occurrence, without the Executive’s express written
consent, of a material reduction in Executive’s duties and responsibilities, or
a ten percent (10%) reduction in the level of the Executive’s compensation,
unless such reduction applies to all similarly situated employees; (ii) a
demand, without the Executive’s express written consent, that the Executive
relocate to an office of the Company more than twenty-five (25) miles from the
office in which the Executive was previously employed; or (iii) the Company’s
uncured breach of a material term of this Agreement. In the event the
Executive’s employment is terminated for Good Reason, Executive shall be
entitled to all accrued salary, and a severance payment equal to 3/12th of the
sum of the amounts referred to in Section 10(b)(i)(A) and (B), less federal and
state income and employment taxes.

 

(e)            Notice and Opportunity to Cure. Notwithstanding the foregoing, it
shall be a condition precedent to the Company’s right to terminate the
Executive’s employment for Cause and the Executive’s right to terminate
employment for Good Reason that (i) the Party seeking the termination shall
first have given the other Party written notice stating with specificity the
reason for the termination (“Termination Breach”) and (ii) if such Termination
Breach is susceptible to cure or remedy, a period of thirty (30) days from and
after the giving of such notice shall have elapsed without the breaching Party
having substantially cured or remedied such Termination Breach, unless such
breach cannot be cured or remedied within thirty (30) days, in which case the
period for remedy or cure shall be extended for a reasonable time not to exceed
an additional thirty (30) days provided the breaching Party has made and
continues to make a diligent effort to effect such remedy or cure.

 



6

 

 

(f)             Voluntary Resignation by Executive. Executive may voluntarily
resign Executive’s position with Company at any time on thirty (30) days’
advance written notice to the Company’s Board. In the event Executive’s
resignation is without Good Reason, Executive shall be entitled to receive only
the Annual Base Salary then in effect, prorated to the date of termination and
all Stock and Stock Options vested as of the date of termination. All other
Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished.

 

(g)            Conditions to Receive Severance. Executive agrees to execute a
full general release satisfactory to the Company, releasing all claims, known or
unknown that Executive may have against Company arising out of or in any way
related to Executive’s employment or termination of employment with Company
prior to receipt of the severance payment. Company shall provide Executive with
a signed, full general release on or prior to the termination date. If Company
fails to provide Executive with a signed, full general release within seven (7)
days of the termination date, then Company shall waive this requirement. Any
severance and other amounts due shall be paid in full within seven (7) days of
the termination date, and execution or waiver of the full general release as
applicable.

 

11.       Non-Solicitation Agreement.

 

(a)       Executive agrees that for a period of one (1) year after the
termination of this Agreement, Executive shall not recruit, attempt to recruit
or directly or indirectly participate in the recruitment of, any Company
employee; provided, however, any general public recruitment responded to by
Company employees will not breach this offer.

 

(b)       Executive agrees that during the term of this Agreement and for a
period of up to one (1) year after the termination of his employment, Executive
will not, either directly or indirectly solicit, separately or in association
with others, attempt to solicit, canvass or interfere with any then current
customer of the Company with whom Executive had a significant relationship while
working for the Company in a manner that directly competes with the Company.

 

12.       Confidentiality. Executive acknowledges that he will learn
Confidential Information (as defined herein) relating to the business conducted
and to be conducted by the Company. The Company promises to provide all needed
Confidential Information to the Executive. Executive agrees that he will not
during the term of employment with the Company or for a period of three (3)
years after the termination of such employment, without regard to the party
terminating such employment, except in the normal and proper course of his
duties hereunder, disclose or use or authorize any third party to disclose or
use any such Confidential Information, without prior written approval of the
Company. As used in this Section 12, “Confidential Information” includes all
records, designs, business plans, financial statements, customer lists, manuals,
memoranda, lists, research and development plans, Intellectual Property and
other property delivered to or compiled by the Executive by or on behalf of the
Company or its providers, clients or customers that pertain to the business of
the Company. Confidential Information shall not, however, include information
that (i) is publicly known or becomes publicly known through no fault of
Executive, or (ii) is generally or readily obtainable by the public, or (iii)
constitutes general skills, knowledge and experience acquired by Executive
before and/or during his employment with the Company and the Company.

 



7

 

 

Executive agrees that all documents that include any Confidential Information,
in his possession now or at any time during the term of his employment, are and
shall be the property of Company and that all copies thereof shall be
surrendered to the Company upon termination of his employment.

 

13.       Inventions; Developments. The Executive is hereby retained in a
capacity such that the Executive’s responsibilities may include the making of
technical and managerial contributions of value to the Company. The Executive
hereby assigns to the Company all rights, title and interest in such
contributions and inventions made or conceived by the Executive alone or jointly
with others during the Term. This assignment shall include (a) the right to file
and prosecute patent applications on such inventions in any and all countries,
(b) the patent applications filed and patents issuing thereon, and (c) the right
to obtain copyright, trademark or trade name protection for any such work
product. The Executive shall promptly and fully disclose all such contributions
and inventions to the Company and assist the Company in obtaining and protecting
the rights therein (including patents thereon), in any and all countries;
provided, however, that said contributions and inventions will be the property
of the Company, whether or not patented or registered for copyright, trademark
or trade name protection, as the case may be. Inventions conceived by the
Executive, which are not related to the business of the Company, will remain the
property of the Executive, and notwithstanding the foregoing, the Company shall
not have any right, title or interest in any work product or copyrightable work
developed outside of work hours and without the use of Company resources that
does not relate to the Company’s business and does not result from any work
performed by the Executive for the Company.

 

(a)            Exceptions. Regardless of any other provisions of this Agreement,
the provisions of this Section 13 do not apply to any product ideas which
qualify fully under the provisions of Section 2870 of the California Labor Code,
which reads in full as follows:

 

2870. (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer (2) result from any work
performed by the employee for the employer; (b) to the extent a provision in an
employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable.

 

14.       Exit Interview. To insure a clear understanding of this Agreement,
including but not limited to the protection of the Company’s business interests,
Executive agrees, at no additional expense to the Company, to engage in an exit
interview with the Company prior to Executive’s departure from the Company at a
time and place designated by the Company. In the event that the exit interview
takes place in a location more than twenty-five (25) miles from the Executive’s
primary residence, the Company agrees to reimburse Executive for reasonable
expenses associated with his travel to and from said exit interview.

 



8

 

 

15.       Right of Setoff. The Company shall be entitled, at its option and not
in lieu of any other remedies to which they may be entitled, to set off any
amounts due Executive or any Affiliate of Executive against any amount due and
payable by Executive or any Affiliate of Executive to the Company (“Set-Offs”)
pursuant to this Agreement or otherwise, provided that the Set-Offs are set
forth in detail in writing with supporting evidence to substantiate each
Set-Off.

 

16.       Notice Provision. Any notice, demand or request required or permitted
to be given or made under this Agreement shall be in writing and shall be deemed
given or made when delivered in person, when sent by United States registered or
certified mail, or when received by courier (e.g. FedEx), at the address
specified below:

 

 

  If to the Company:

Nexeon MedSystems Inc

1708 Jaggie Fox Way

Lexington, KY 40511

            If to Executive:

Brian Blischak

13088 Sunset Point Pl.

San Diego, CA 92130

(858) 847-2016  



 

Any party to this Agreement may change its addresses for notice in the manner
provided above.

 

17.       Headings Non-binding. All section titles and captions in this
Agreement are for convenience only, shall not be deemed part of this Agreement,
and in no way shall define, limit, extend or describe the scope or intent of any
provisions hereof.

 

18.       Words to have Contextual Meaning. Whenever the context may require,
any pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. Additionally, the words “and” and “or”
shall be given its contextual meaning and not be interpreted blindly as being
solely conjunctive or disjunctive, as the case may be.

 

19.       Execution of Agreement. The parties shall execute all documents,
provide all information and take or refrain from taking all actions as may be
reasonably necessary or appropriate to achieve the purposes of this Agreement.

 

20.       Partial Assignment Clause. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, its representatives and permitted
successors and assigns. Executive’s duties hereunder are personal services and
are not assignable. Except for the provisions of Sections 11, 12 and 13 of this
Agreement, which are intended to benefit the Company and the Company’s
Affiliates as third party beneficiaries, or as otherwise expressly provided in
this Agreement, nothing in this Agreement, express or implied, is intended to
confer upon any person other than the parties to this Agreement, its respective
representatives and permitted successors and assigns, any rights, remedies or
obligations under or by reason of this Agreement.

 

21.       Limitation of Benefits Clause. None of the provisions of this
Agreement shall be for the benefit of or enforceable by any creditors of the
parties, except as otherwise expressly provided herein.

 

22.       Non-waiver Provision. No failure by any party to insist upon the
strict performance of any covenant, duty, agreement or condition of this
Agreement or to exercise any right or remedy consequent upon a breach thereof
shall constitute waiver of any such breach or any other covenant, duty,
agreement or condition.

 



9

 

 

23.       Multiple Originals. This Agreement may be executed in counterparts,
all of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.

 

24.       Choice of Laws. This agreement shall be construed in accordance with
and governed by the laws of the State of Texas, without regard to the principles
of conflicts of law.

 

25.       Attorneys’ Fees. Each side will bear its own attorneys’ fees in any
dispute unless a statutory or contractual section at issue, if any, authorizes
the award of attorneys’ fees to the prevailing party.

 

26.       Severability and Reformation. If any provision of this Agreement is
declared or found to be illegal, unenforceable, or void, in whole or in part,
then the parties shall be relieved of all obligations arising under such
provision, but only to the extent that it is illegal, unenforceable or void, it
being the intent and agreement of the parties that this Agreement shall be
deemed amended by modifying such provision to the extent necessary to make it
legal and enforceable while preserving its intent or, if that is not possible,
by substituting therefore another provision that is legal and enforceable and
achieves the same objectives.

 

27.       Written Amendments Provision. No supplement, modification or amendment
of this agreement or waiver of any provision of this Agreement shall be binding
unless executed in writing by all parties to this Agreement. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision of this Agreement (regardless of whether similar), nor shall
any such waiver constitute a continuing wavier unless otherwise expressly
provided.

 

28.       Actions to Enforce Non-Solicitation, Confidentiality or Inventions.
Executive acknowledges and agrees that the Company would be irreparably harmed
by any violation of Executive’s obligations under Sections 11, 12 and 13 hereof
and that, in addition to all other rights or remedies available at law or in
equity, the Company will be entitled to injunctive and other equitable relief to
prevent or enjoin any such violation. Additionally, both parties agree that
either party may seek to have its rights under Sections 11, 12 or 13 of this
agreement enforced by legal or equitable action in a Court of Competent
jurisdiction. The provisions of Sections 11, 12 and 13 hereof will survive any
termination of this Agreement, in accordance with its terms.

 

29.       Written Consent for Assignment. No party may assign this Agreement or
any rights or benefits there under without the written consent of the other
parties to this Agreement.

 

30.       Choice of Forum. Any action initiated pursuant to Section 28 must
proceed in a Texas District Court in Dallas or Collin County, Texas. If such an
action cannot proceed in District Court due to jurisdictional limitations, then
it shall proceed in any State or County court of competent jurisdiction in
Dallas or Collin County, Texas.

 

 

10

 

 

EXECUTED as of the date first above written.

 



  Nexeon MedSystems Inc               By:  /s/ Will Rosellini       Will
Rosellini
Chief Executive Officer          

 

 





  /s/ Brian Blischak   Brian Blischak, Individually                

 

 



11

 

 



NEXEON MEDSYSTEMS INC
2016 Omnibus Incentive Plan
Stock Option Award Agreement



Nexeon MedSystems Inc (the “Company”), pursuant to its 2016 Omnibus Incentive
Plan (the “Plan”), hereby grants an Option to purchase shares of the Company’s
common stock to you, the Participant named below. The terms and conditions of
the Option Award are set forth in this Agreement, consisting of this cover page
and the Option Terms and Conditions on the following pages, and in the Plan
document, a copy of which has been provided to you. Any capitalized term that is
not defined in this Agreement shall have the meaning set forth in the Plan as it
currently exists or as it is amended in the future.

Name of Participant:     Brian Blischak No. of Shares Covered:      1,150,000
Grant Effective Date:      December 1, 2016 Exercise Price Per
Share:       $1.00 PER OPTION Expiration Date:     Each Option shall expire 8
years from the date of Grant. The Company shall grant participant a total of one
million one hundred and fifty thousand (1,150,000) non-transferable stock
options to purchase shares of the Company’s Common Stock, consisting of five
hundred thousand (500,000) incentive stock options (ISO), and six hundred and
fifty thousand (650,000) non-qualified stock options (NQSO).  With respect to
the ISO options, one hundred thousand (100,000) ISO options shall vested on the
Effective Date, and additional lots of one hundred thousand (100,000) ISO
options each shall vest on January 2nd 2017, 2018, 2019 and 2020.  With respect
to the NQSO options, thirty eight thousand (38,000) NQSO shall vested on the
Effective Date, and seventeen thousand (17,000) NQSO options shall begin vesting
on January 1, 2017.  An additional seventeen thousand (17,000) options shall
vest on the first day of each month thereafter until fully vested on December 1,
2019        

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your right to purchase shares of
the Company’s common stock pursuant to this Option.

 



PARTICIPANT:   NEXEON MEDSYSTEMS, INC.             /s/ Brian Blischak   By:  /s/
William Rosellini Name: Brian Blischak   William Rosellini, CEO        

 

 

1

 



 

NEXEON MEDSYSTEMS INC
2016 Omnibus Incentive Plan

Option Terms and Conditions

 

 

1.Incentive Stock Option. This Option is intended to be an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), and will be interpreted accordingly. To the extent
that, for any reason, the Option does not qualify as an incentive stock option
under Code Section 422, the Option will be treated as a non-statutory stock
option, subject to the tax consequences applicable to such options.

 

2.Vesting and Exercisability of Option.

 

(a)       Scheduled Vesting. This Option will vest and become exercisable as to
the number of Shares and on the dates specified in the Vesting and Exercise
Schedule on the cover page to this Agreement, so long as your Service to the
Company does not end. The Vesting and Exercise Schedule is cumulative, meaning
that to the extent the Option has not already been exercised and has not expired
or been terminated or cancelled, you or the person otherwise entitled to
exercise the Option as provided in this Agreement may at any time purchase all
or any portion of the Shares subject to the vested portion of the Option.

 

(b)       Accelerated Vesting. Notwithstanding Section 2(a), if and to the
extent this Option is continued, assumed or replaced in connection with a Change
in Control, and if within one year after such Change in Control you experience
an involuntary termination of Service for reasons other than Cause, then this
Option (or any replacement award) shall immediately vest and become exercisable
in full and shall remain exercisable for one year following your termination of
Service. In addition, vesting and exercisability of this Option may be
accelerated during the term of the Option under the circumstances described in
Sections 12(b) and 12(c) of the Plan, and at the discretion of the Committee in
accordance with Section 3(b)(2) of the Plan.

 

3.Expiration. This Option will expire and will no longer be exercisable at
5:00 p.m. Central Time on the earliest of:

 

(a)the expiration date specified on the cover page of this Agreement;

 

(b)upon your termination of Service for Cause;

 

(c)upon the expiration of any applicable period specified in Section 6(e) of the
Plan or Section 2 of this Agreement during which this Option may be exercised
after your termination of Service; or

 

(d)the date (if any) fixed for termination or cancellation of this Option
pursuant to Section 12 of the Plan.

 

4.Service Requirement. Except as otherwise provided in Section 6(e) of the Plan
or Section 2 of this Agreement, this Option may be exercised only while you
continue to provide Service to the Company or any Affiliate, and only if you
have continuously provided such Service since the Grant Date of this Option.

 

5.Exercise of Option. Subject to Section 4, the vested and exercisable portion
of this Option may be exercised in whole or in part at any time during the
Option term by delivering a written notice of exercise to the Company’s Chief
Financial Officer or to such other party as may be designated by such officer,
and by providing for payment of the exercise price of the Shares being acquired
and any related withholding taxes. The notice of exercise must be in a form
approved by the Company and state the number of Shares to be purchased, the
method of payment of the aggregate exercise price and the directions for the
delivery of the Shares to be acquired, and must be signed or otherwise
authenticated by the person exercising the Option. If you are not the person
exercising the Option, the person submitting the notice also must submit
appropriate proof of his/her right to exercise the Option.

 



2

 

 

6.Payment of Exercise Price. When you submit your notice of exercise, you must
include payment of the exercise price of the Shares being purchased through one
or a combination of the following methods:

 

(a)cash (including personal check, cashier’s check or money order);

 

(b)by means of a broker-assisted cashless exercise in which you irrevocably
instruct your broker to deliver proceeds of a sale of all or a portion of the
Shares to be issued pursuant to the exercise to the Company in payment of the
exercise price of such Shares; or

 

(c)by delivery to the Company of Shares (by actual delivery or attestation of
ownership in a form approved by the Company) already owned by you that are not
subject to any security interest and that have an aggregate Fair Market Value on
the date of exercise equal to the exercise price of the Shares being purchased.

 

However, if the Committee determines, in any given circumstance, that payment of
the exercise price with Shares is undesirable for any reason, you will not be
permitted to pay any portion of the exercise price in that manner.

 

7.Tax Consequences. You hereby acknowledge that if any Shares received pursuant
to the exercise of any portion of this Option are sold within two years from the
Grant Date or within one year from the effective date of exercise of this
Option, or if certain other requirements of the Code are not satisfied, such
Shares will be deemed under the Code not to have been acquired by you pursuant
to an “incentive stock option” as defined in the Code. You agree to promptly
notify the Company if you sell any Shares received upon the exercise of this
Option within the time periods specified in the previous sentence. The Company
shall not be liable to you if this Option for any reason is deemed not to be an
“incentive stock option” within the meaning of the Code.

 

8.Delivery of Shares. As soon as practicable after the Company receives the
notice of exercise and payment of the exercise price as provided above, and has
determined that all other conditions to exercise, including compliance with
applicable laws as provided in Section 18(c) of the Plan, have been satisfied,
it shall deliver to the person exercising the Option, in the name of such
person, the Shares being purchased, as evidenced by issuance of a stock
certificate or certificates, electronic delivery of such Shares to a brokerage
account designated by such person, or book-entry registration of such Shares
with the Company’s transfer agent. The Company shall pay any original issue or
transfer taxes with respect to the issue or transfer of the Shares and all fees
and expenses incurred by it in connection therewith. All Shares so issued shall
be fully paid and nonassessable.

 

9.Transfer of Option. During your lifetime, only you (or your guardian or legal
representative in the event of legal incapacity) may exercise this Option. You
may not assign or transfer this Option except for a transfer upon your death in
accordance with your will, by the laws of descent and distribution or pursuant
to a beneficiary designation submitted in accordance with Section 6(d) of the
Plan. The Option held by any such transferee will continue to be subject to the
same terms and conditions that were applicable to the Option immediately prior
to its transfer and may be exercised by such transferee as and to the extent
that the Option has become exercisable and has not terminated in accordance with
the provisions of the Plan and this Agreement.

 

10.No Stockholder Rights Before Exercise. Neither you nor any permitted
transferee of this Option will have any of the rights of a stockholder of the
Company with respect to any Shares subject to this Option until a certificate
evidencing such Shares has been issued, electronic delivery of such Shares has
been made to your designated brokerage account, or an appropriate book entry in
the Company’s stock register has been made. No adjustments shall be made for
dividends or other rights if the applicable record date occurs before your stock
certificate has been issued, electronic delivery of your Shares has been made to
your designated brokerage account, or an appropriate book entry in the Company's
stock register has been made, except as otherwise described in the Plan.

 



3

 

 

11.Governing Plan Document. This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

12.Choice of Law. This Agreement will be interpreted and enforced under the laws
of the state of Nevada (without regard to its conflicts or choice of law
principles).

 

13.Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.

 

14.Other Agreements. You agree that in connection with the exercise of this
Option, you will execute such documents as may be necessary to become a party to
any stockholder, voting or similar agreements as the Company may require.

 

15.Restrictive Legends. The Company may place a legend or legends on any
certificate representing Shares issued upon the exercise of this Option
summarizing transfer and other restrictions to which the Shares may be subject
under applicable securities laws, other provisions of this Agreement, or other
agreements contemplated by Section 14 of this Agreement. You agree that in order
to ensure compliance with the restrictions referred to in this Agreement, the
Company may issue appropriate “stop transfer” instructions to its transfer
agent.

 

16.Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board of Directors of the Company or any committee thereof in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
common stock is then listed. This Agreement may be unilaterally amended by the
Company to comply with any such compensation recovery policy. 

 

17.Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Option Award by electronic means and request your acceptance of
this Agreement by electronic means. You hereby consent to receive all applicable
documentation by electronic delivery and to participate in the Plan through an
on-line (and/or voice activated) system established and maintained by the
Company or the Company’s third-party stock plan administrator.

 

By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.



4

 